— Appeal from judgment, Supreme Court, New York *625County, rendered March 9, 1978, convicting defendant of robbery in the first degree and sentencing him thereupon as a predicate felon to an indeterminate term of 8% years to 16% years held in abeyance and the matter remanded to Trial Term for a reopened Huntley hearing. After a hearing, defendant’s motion to suppress his statements was denied. Thereafter a plea of guilty was entered. At the Huntley hearing defendant made an offer of proof with respect to his intention to call three witnesses, whose testimony would establish, inter alia, the efforts by his sister and by the mother of his child to determine whether he had a lawyer present at the time of his interrogation. The offer of proof was rejected. This testimony should have been received. It was, at the very least, relevant to the issue of Detective McLinskey’s credibility, inasmuch as the proffered testimoney of two of the witnesses might have been at variance with the detective’s as to the subject of their conversation at the station house. In remanding, we intimate no view, tentative or otherwise, that defendant was sealed off from his family and/or an attorney while he was being questioned. This is an issue which may be explored at the reopened hearing, after which, and on the basis of an entire record, the court should make its findings of fact and conclusions of law. Concur — Kupferman, J. P., Birns, Lane, Sandler and Sullivan, JJ.